Citation Nr: 1143630	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-22 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses, including ambulance expenses, incurred in connection with treatment rendered at Florida Hospital Flagler on October 25, 2009.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1963 to September 1966.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2009 decision of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida (VAMC).  

In June 2011, a travel board hearing was held before the undersigned in 
St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  On October 25, 2009, service connection was in effect for posttraumatic stress disorder (PTSD), rated 30 percent disabling; diabetes mellitus, rated 20 percent disabling; peripheral neuropathy of the left upper extremity, rated 20 percent disabling; peripheral neuropathy of the right upper extremity, rated 20 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; and erectile dysfunction, rated zero percent disabling.  The Veteran's combined disability rating is 70 percent.  

2.  On October 25, 2009, the Veteran received medical treatment that was not previously authorized for complaints of shortness of breath and heart palpitations at Florida Hospital Flagler, a non-VA hospital, and was transported to the facility via ambulance services. 

3. 
 The Veteran did not receive private emergency treatment for a service-connected disability or for a non-service-connected disability associated with and aggravating a service-connected disability and has not been found to be totally disabling due to service-connected disability. 

4.  A prudent lay person would have reasonably expected that delay in seeking immediate medical attention on October 25, 2009 would have been hazardous to life or health. 

5.  A VA or other federal facility or provider was not feasibly available to provide the necessary medical care on October 25, 2009.  

6.  At the time of treatment, the Veteran was enrolled in the VA health care system and was financially liable to the provider of the emergency treatment.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical expenses, including emergency transportation expenses, incurred in connection with treatment rendered at Florida Hospital Flagler on October 25, 2009, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.20, 17.1000-17.1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this decision, however, the Board grants reimbursement of unauthorized medical expenses the Veteran incurred during non-VA ambulance transport and treatment at the Florida Hospital Flagler on October 25, 2009, and this award represents a complete grant of the benefit sought on appeal.  For this reason, there is no need to further explain VA's compliance with the duties to notify and assist. 

Reimbursement of Medical Expenses 

The Veteran is seeking entitlement to payment or reimbursement from VA concerning unauthorized medical expenses incurred during treatment rendered at Florida Hospital Flagler on October 25, 2009, including non-VA ambulance transport.  

On October 25, 2009, service connection was in effect for posttraumatic stress disorder (PTSD), rated 30 percent disabling; diabetes mellitus, rated 20 percent disabling; peripheral neuropathy of the left upper extremity, rated 20 percent disabling; peripheral neuropathy of the right upper extremity, rated 20 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; and erectile dysfunction, rated zero percent disabling.  The Veteran's combined disability rating was 70 percent for the relevant period of this claim.  

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  There is no indication from the record, nor has the Veteran alleged, that he has a total disability or that his treatment was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability or for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program.  As such, he is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. 
§§ 17.120, 17.47(i).  Thus, the Board must turn to the law regarding reimbursement for emergency services for non-service-connected conditions in non VA facilities.  

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2011).  

Pursuant to the regulatory provision at 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for non-service-connected disabilities in non-VA facilities is made only if all of the following criteria are met: 

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as discussed above, 38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2011). 

The above-listed criteria are conjunctive, not disjunctive; all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met). 

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect a legislative change in that statute, effective October 10, 2008.  See the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Further, on February 1, 2010, the President signed into law the Veterans' Emergency Care Fairness Act of 2009, Pub. L. 111- 137, 123 Stat. 3495 (2010).  The new law removes and amends provisions in the prior version of 
38 U.S.C.A. § 1725 that prohibited payment or reimbursement of emergency medical expenses on behalf of veterans who had insurance, and allows for payment or reimbursement of expenses incurred before the date of the law's enactment under appropriate circumstances.  Id.  These provisions appear to have some potential retroactive application to claims filed before that date.  Id. 

The provisions of 38 C.F.R. § 17.1003 (2011) clarify that: 

Notwithstanding the provisions of § 17.1002, payment or reimbursement under 38 U.S.C. 1725 for ambulance services, including air ambulance services, may be made for transporting a veteran to a facility only if the following conditions are met: 

(a) Payment or reimbursement is authorized under 38 U.S.C. § 1725 for emergency treatment provided at such facility (or payment or reimbursement could have been authorized under 38 U.S.C. § 1725 for emergency treatment if death had not occurred before emergency treatment could be provided); 
(b) The veteran is financially liable to the provider of the emergency transportation; 

(c) The veteran has no coverage under a health-plan contract for reimbursement or payment, in whole or in part, for the emergency transportation or any emergency treatment authorized under 38 U.S.C. § 1728 (this condition is not met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract); and 

(d) If the condition for which the emergency transportation was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such transportation; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider. 

The facts in this case are that the Veteran was transported on October 25, 2009 by ambulance to Florida Hospital Flagler.  The ambulance was called at 9:19 am.  The ambulance narrative shows that the Veteran had chief complaints of chest discomfort and palpitations of three to four days duration, as well as complaints of shortness of breath.  The condition was described as being a tightness in the chest accompanied by a pounding sensation, but was not  especially painful.  He stated that he felt dizzy while sitting and standing.  The Veteran was transported seven miles to the emergency room.  

The emergency room report from Florida Hospital Flagler shows that the Veteran was treated for chief complaints of palpitations described as a feeling of the heart beating "fast."  He had no pain and it was reported that he had had a cardiac catheterization seven years earlier that was "OK."  He did have a history of diabetes mellitus.  The Veteran remained in the emergency room for approximately four hours.  His condition was described as having improved.  The impression was palpitations.  

At the Board personal hearing in June 2011, the Veteran testified that, at the time he sought emergency medical care on October 25, 2009, he thought that he was having a heart attack.  He stated that his wife called an ambulance for him, but he had not contacted VA prior to making this call because it was a Sunday morning.  The VA clinic closest to him, in Daytona, Florida, was closed that day and the closest VA facilities were in Gainesville and Jacksonville, each approximately two hours away by vehicle.  Florida Hospital Flagler was about a mile and a half from his home.  He testified that, as he believed that he was having a heart attack, he thought that he would not survive a lengthy trip to the VA facility.  He further stated that he was not yet 65 at the time this occurred, so was not eligible for Medicare.  

While the Board recognizes that the record does include references to the fact that the Veteran had had symptoms of palpitations for several days, the symptom of shortness of breath is not shown to have occurred prior to the time the ambulance was called.  The Veteran's testimony regarding his belief that he was in the process of undergoing a heart attack is found to be credible.  The date in question, October 25, 2009, was a Sunday and the call was received just after 9 o'clock that morning.  The only evidence of record shows that the closest, open, VA medical facility was two hours away.  

Under these circumstances, the Board finds that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  VA facilities were not feasibly available because of the distance.  The evidence reflects that the Veteran had no relevant insurance coverage and was personally liable for payment of the hospital and ambulance 

expenses.  The record shows that the Veteran was receiving VA treatment and was enrolled in the VA health care system.  As such, the Veteran has met all of the criteria for payment or reimbursement of the unauthorized medical expenses under 38 U.S.C.A. § 1728.  


ORDER

Payment or reimbursement of unauthorized medical expenses, including ambulance expenses, incurred in connection with treatment rendered at Florida Hospital Flagler on October 25, 2009, is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


